Citation Nr: 0401464	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  94-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple system disease 
due to immune deficiency as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board issued a decision on August 9, 2002 that denied a 
reopened claim for service connection for multiple system 
disease due to immune deficiency as a result of exposure to 
ionizing radiation.  On October 27, 2003, the Board issued a 
decision which vacated the August 9, 2002 Board decision.  
Accordingly, the veteran's claim for service connection for 
multiple system disease due to immune deficiency as a result 
of exposure to ionizing radiation is being given de novo 
review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West 2002).  The VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the claims folder reveals that the RO has not 
advised the veteran of the VCAA or of its implementing 
regulations.  The RO has not sent the veteran notification of 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the veteran's claim.  
Furthermore, the RO has not notified the veteran of which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See VCAA 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In September 2001, the VA submitted a request to the 
Department of Defense Threat Reduction Agency for an updated 
radiation dose estimate for the veteran's period of service 
in Japan in 1945.  An estimated maximum radiation dosage 
estimate was received by VA in December 2001, and the 
veteran's claim was referred to the Under Secretary for 
Benefits, who requested an advisory medical opinion from the 
Under Secretary for Health, as to the likelihood that the 
veteran's multiple system disease due to immune deficiency 
was due to the veteran's exposure to ionizing radiation in 
service.  In April 2002, the VA Chief Public Health and 
Environmental Hazards Officer provided an opinion as to the 
likelihood the veteran's multiple system disease due to 
immune deficiency was related to ionizing radiation exposure 
during service.  

In May 2003, the National Research Council published a report 
indicating that the methodology used to calculate upper-bound 
doses for both external and inhaled exposures by the Defense 
Threat Reduction Agency (DTRA) often underestimated exposure 
and was highly uncertain.  Since that time the methodology 
has been revised in order to more accurately calculate the 
upper-bound doses of those veterans exposed to ionizing 
radiation.  The Board notes that the April 2002 opinion 
mentioned above is based on a reconstructed dose estimate 
made prior to the use of the new methodology for calculating 
ionizing radiation dose estimates.  The Board finds that 
prior to deciding the veteran's claim, it must be determined 
whether the veteran's current dose estimate is correct, and 
if not, a new dose estimate must be made.  

Additional medical evidence has been received from the 
veteran, with waiver of RO consideration, and added to the 
record since certification of the appeal to the Board.  As 
such, the RO has not had the opportunity to readjudicate the 
issue on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  However, inasmuch as this case is being returned to 
the RO for additional development, the RO is being afforded 
the opportunity for initial consideration of such additional 
evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The RO 
should take appropriate action in this 
case to comply with the notice and duty 
to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b).  In particular, the RO 
should issue a letter to the appellant 
setting forth the specific information 
and evidence necessary to substantiate 
the issue on appeal, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  The RO should request an updated 
estimated maximum radiation exposure 
dosage estimate from the Defense Threat 
Reduction Agency for the veteran's 
service in Japan in 1945, in light of the 
changes in the method of calculating 
radiation dose estimates since the May 8, 
2003 National Research Council report.  

3.  If it is determined that, pursuant to 
the revised methodology, reconstructed 
dose estimates provided by DTRA reflect 
the veteran was exposed to a higher 
radiation dosage than calculated before, 
the VA Under Secretary for Benefits 
should then refer the veteran's file to 
the VA Under Secretary of Health for an 
opinion as to the likelihood that the 
veteran's multiple system disease due to 
immune deficiency was caused by radiation 
exposure in service.   

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, the veteran and his attorney 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


